UNITED STATES DISTRICT COURT                                                   For Online Publication Only
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
VICTOR RIVAS MORALES,

                                   Plaintiff,
                                                                               ORDER
                 -against-                                                     21-CV-02554 (JMA)(AKT)
                                                                                                     FILED
NASSAU COUNTY CORRECTIONS, et al.                                                                    CLERK
                                                                                        4:26 pm, Jun 21, 2021
                                    Defendants.
---------------------------------------------------------------X                           U.S. DISTRICT COURT
AZRACK, District Judge:                                                               EASTERN DISTRICT OF NEW YORK
                                                                                           LONG ISLAND OFFICE
        Incarcerated pro se plaintiff Victor Rivas Morales (“plaintiff”) filed a complaint on May

6, 2021 but did not remit the filing fee nor did he file an application to proceed in forma pauperis

and the required Prisoner Litigation Authorization form (“PLRA”). Accordingly, by Notice of

Deficiency dated May 7, 2021, plaintiff was instructed to either, within fourteen (14) days, remit

the $402.00 filing fee or complete a return the enclosed in forma pauperis application and PLRA.

To date, plaintiff has not complied with the Notice, nor has he otherwise communicated with the

Court about this case.1 Accordingly, it appears that plaintiff is no longer interested in pursing this

case. In an abundance of caution and given plaintiff’s pro se status, plaintiff is instructed to either

remit the filing fee or file an application to proceed in forma pauperis and the PLRA by July 15,

2021. Plaintiff is cautioned that a failure to timely comply with this Order absent a showing of

good cause will lead to the dismissal of his complaint without prejudice without further notice,

judgment shall enter and this case will be closed.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order



1
 The Court notes that mail sent to plaintiff at his address of record has not been returned and the public records
maintained by the State of New York reflect that plaintiff remains incarcerated at the Nassau County Correctional
Center. See https://scoc ny.gov/inmatelocator.html (last visited on June 7, 2021).

                                                        1
would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

       The Clerk of Court shall mail a copy of this Order to the plaintiff at his address of record.



SO ORDERED.                                                       /s/ (JMA)
                                                             JOAN M. AZRACK
Dated: June 21, 2021                                         United States District Judge
       Central Islip, New York




                                                 2
